In a proceeding pursuant to CPLR article 78 to review a determination of the Town of Lewisboro Planning Board, dated February 4, 1992, which granted preliminary subdivision approval to a project of Conant Valley Associates, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Silverman, J.), entered March 18, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
*484We agree with the Supreme Court that the respondent, the Town of Lewisboro Planning Board, as lead agency, took the requisite "hard look” at the proposed development and made a reasoned elaboration of the basis for its resolution granting preliminary subdivision approval for the project (see generally, Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 417). The petitioner’s conclusory assertions notwithstanding, the respondent adequately identified and addressed the environmental concerns raised in the Draft Environmental Impact Statement, giving "due consideration to pertinent environmental factors” (Akpan v Koch, 75 NY2d 561, 571; see also, ECL 8-0111 [6]; 8-0105 [7]; 8-0109 [2]; 6 NYCRR 617.8; Matter of Sutton Area Community v Board, of Estimate, 78 NY2d 945, 947). Although the petitioner would obviously prefer a development that is substantially smaller than the approved subdivision, we cannot conclude, on the record before us, that the Planning Board failed to reasonably consider alternatives to the specific project (see, Matter of Town of Dryden v Tompkins County Bd. of Representatives, 78 NY2d 331, 334; Matter of Morse v Town of Gardiner Planning Bd., 164 AD2d 336, 339-340). We observe that the Planning Board was fully informed of all pertinent environmental issues, including those dealing with water supply and sewage treatment for the project, before granting its approval. Accordingly, "the 'hard look’ standard of judicial review is satisfied and the determination must be confirmed” (Matter of Sutton Area Community v Board of Estimate, supra, at 947). Sullivan, J. P., O’Brien, Ritter and Goldstein, JJ., concur.